                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                 Plaintiff,

             v.                                       Case No. 19-MJ-1383

JOSHUA DENIO,
                           Defendant.


    ORDER DIRECTING THE UNITED STATES MARSHAL TO
 ARRANGE FOR THE DEFENDANT’S MEANS OF NONCUSTODIAL
    TRANSPORTATION OR FURNISH THE FARE FOR SUCH
     TRANSPORTATION TO THE DISTRICT OF ARIZONA


      Joshua Denio appeared before this court on December 18, 2019, pursuant to a

warrant issued out of the District of Arizona. Denio was convicted in the District of

Arizona of three petty offenses and in relevant part was ordered to complete a two-year

term of probation. (ECF No. 1-4 at 1.) Roughly three months later, he allegedly violated

his probation by committing new crimes when he battered his girlfriend. He was charged

in state court with bail jumping, battery, and disorderly conduct, all of which were

misdemeanors. The case was resolved ten days later when Denio pled guilty to bail

jumping and, in exchange, the battery and disorderly conduct charges were dismissed

but read in, see Wis. Stat. § 973.20(1g)(b). The court sentenced Denio to one year of
probation. See Trempealeau Cnty. Cir. Ct. Case No. 2019CM000233, available at

https://wcca.wicourts.gov.

       The court initially ordered Denio detained and transferred to the District of

Arizona. But the court vacated that order and reconvened a hearing to assess whether the

procedure authorized under 18 U.S.C. § 4285 would be appropriate. Based on the facts

adduced at that hearing, the court finds that the defendant is financially unable to provide

the necessary transportation to appear before the required court on his own. Moreover,

the court further finds that the interests of justice would be served by the United States

marshal arranging for or furnishing the fare for Denio’s noncustodial transportation to

the District of Arizona.

       Therefore, the court now orders that the United States marshal shall arrange for

Denio’s means of noncustodial transportation or furnish the fare for such transportation

to the place where his appearance is required. In addition, the United States marshal shall

furnish Denio with an amount of money for subsistence expenses to his destination, not

to exceed the amount authorized as a per diem allowance for travel under section 5702(a)

of title 5, United States Code.

       SO ORDERED.

       Dated at Milwaukee, Wisconsin this 20th day of December, 2019.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge


                                             2
